DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest a water electrolysis system comprising a water electrolysis tank including a diaphragm arranged between an anode chamber and a cathode chamber; a cathode side gas passage through which a cathode side gas discharged from the cathode chamber and containing the hydrogen gas flows; a monitoring device configured to monitor at least one of a hydrogen concentration of the cathode side gas in the cathode side gas passage, an oxygen concentration of the cathode side gas in the cathode side gas passage, and an amount of electric power supplied to the water electrolysis tank; a hydrogen supply passage through which the hydrogen gas is supplied to the cathode side gas in the cathode side gas passage to increase the hydrogen concentration of the cathode side gas; and a flow regulating valve configured to regulate a flow rate of the hydrogen gas supplied through the hydrogen supply passage to the cathode side gas.  Harano (US 10590552 B2) discloses a system for electrolytic hydrogen production wherein the cathode output line (51; Fig. 2) has nitrogen being supplied (38 via 74; Fig. 2) for shutdown events, however there is no teaching of a hydrogen supply passage connected to the cathode side gas passage.  Blanchet (US 9186624 B2) discloses an electrochemical hydrogen pump wherein the cathode side outlet (222; Fig. 2b) receives additional H2 (212; Fig. 2b) however this in not a water electrolysis system.  Instant claim 6 defines over the prior art for substantially the same reasons as instant claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794